Opinión concurrente y de conformidad del
Juez Asociado Señor Negrón García.
I.
El génesis de la presente controversia deontológica es la demanda presentada por unos ciudadanos contra el Municipio de Guaynabo (el Municipio) por conducto del Ledo. Rafael Fuentes Rivera, quien también es Asambleísta Municipal. La premisa inmersa decisoria se nutre de una innegable realidad: el gobierno municipal es una sola entidad política compuesta de “la rama legislativa y la rama ejecutiva”. 21 L.P.R.A. sec. 2053(a). Según resolvimos en In re Roldán González, 113 D.P.R. 238, 240 (1982), bajo el diseño estatutario prevaleciente existe una conexión racional de carácter institucional unitario entre ambos cargos. De un lado, el Alcalde, como ejecutivo, representa al Municipio en todas las acciones judiciales (21 L.P.R.A. sec. 3002(2)), y del otro, la Asamblea Municipal, obligada a autorizar en el presupuesto, entre otras partidas, “el pago de sentencias de los tribunales de justicia” impuestas al Municipio (21 L.P.R.A. sec. 3068(7)).
II.
La simultaneidad de funciones emergente del binomio aboga-do-asambleísta aflora una vez más dentro del abanico de posibili-dades que genera “el vasto campo de la ética profesional ‘[cjuando se habla de incompatibilidades, lo primero que debe suponerse es *533la existencia de alguna norma legal que establezca la prohibición del ejercicio de la abogacía y, a la vez, otra actividad, función o cargo. Esas son, como se comprende, las incompatibilidades legales. Sin duda, hay incompatibilidades de otro orden, por ejemplo, moral o material. Si la incompatibilidad es de orden puramente moral la sanción es también moral; si es material, en rigor debe hablarse de imposibilidad de hecho[’.] Bielsa, La Abogacía, 181 Tercera Ed.”. (Énfasis en el original.) In re Rodríguez Torres, 106 D.P.R. 698, 769-770 (1978), opinión disi-dente del Juez Asociado Señor Negrón García. Y en In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 788 (1984), definimos incompatibilidad como “la imposibilidad legal de [man-tener] dos o más cargos, funciones o misiones una misma persona”. Véanse, además: In re Ríos, 112 D.P.R. 353 (1982); In re Rojas Lugo, 114 D.P.R. 687 (1983).
Ciertamente un asambleísta municipal, al igual que un legis-lador, está investido y ostenta una capacidad representativa política nacida de unos comicios electorales. For los poderes y prerrogativas que acompaña ese tipo de cargo, el ‘“abogado legislador o político, deberá señalarse por una cautela muy especial, preocupándose en todo momento de evitar que cualquier actitud o expresión suya, pueda ser interpretada como tendiente a aprovechar su influencia política o su situación excepcional como mandatario popular.’ Farry, op. cit, 117”. (Énfasis suplido.) In re Rodríguez Torres, supra, págs. 779-780.
En este sentido, la situación de autos está regulada, sin ambigüedades, por el mandato deontológieo del Canon 6 del Código de Ética Frofesional, 4 L.P.R.A. Ap. IX, que, en lo pertinente, obliga al abogado que ocupa un cargo gubernamental a “anteponer el interés público al de su cliente cuando ambos vengan en conflicto e inmediatamente renunciar la representa-ción del cliente”. (Énfasis suplido.)
Nótese que la razón de este postulado surge precisamente cuando el legislador o funcionario se desempeña coetáneamente como abogado. En virtud de esta última condición es que se proyecta sobre el abogado-asambleísta el canon y se funda el *534ejercicio de nuestra jurisdicción ético-disciplinaria. “Cuando se decide servir dos o más vocaciones simultáneamente, el principio de igualdad —nervio de nuestras instituciones democráticas— no admite que el servicio de una autorice la inmolación de las otras.” In re Rodríguez Torres, supra, pág. 772.
h-i hM I — i
Dos (2) aclaraciones finales.
Primero, la norma de incompatibilidad existente en el Canon 6 del Código de Ética Profesional antes transcrito “no está dirigida a evitar una posible indebida influencia real o imaginaria, sobre jueces y fiscales, sino a reducir y eliminar la noción pública equivocada de ventaja indebida. Compartimos el criterio de Parry, quien en su extenso análisis del problema sobre incompatibilidad rechaza el argumento de menoscabo a la integridad de los jueces expresando ‘[e]s verdad que los estudios de los dirigentes políticos allegados a las esferas del gobierno son los más concurridos y tienen mejores asuntos; ello es debido más que a la influencia que puedan ejercer sobre los jueces, a la creencia popular de la existencia de tal influencia. ’ 2 Etica de la Abogacía, 117 (1940)”. (Énfasis en el original y escolio omitido.) In re Rodrígez Torres, supra, pág. 775.
Segundo, distinto a situaciones del típico “conflicto de intere-ses encontrados” —enmarcado en el Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX— ante el cual el abogado “debe renunciar la representación de ambos tan pronto surja una situación o conflicto”, en el caso de incompatibilidades dimanantes del ejercicio de cargos públicos, la renuncia será, conforme el aludido Canon 6 del Código de Ética Profesional, del cliente privado. Véase In re Guzmán Géigel, 113 D.P.R. 122 (1982). Sin juzgar estados íntimos de conciencia, reconocemos que el abo-gado, al confrontar una situación de incompatibilidad, tiene la libertad de relegar el interés público y renunciar al cargo. Sin embargo, ello no le autorizaría a continuar la representación legal del cliente privado. En esas circunstancias, el interdicto *535deontológico subsistiría en virtud del exordio preambular del Código de Etica Profesional que, in fine, proclama el principio de que al abogado no le es lícito hacer indirectamente lo que de modo directo le está vedado.